PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,708,779
Issue Date: 29 Apr 2014
Application No. 13/021,256
Filing or 371(c) Date: 4 Feb 2011
Attorney Docket No. None


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition filed pursuant to 37 C.F.R. 
§ 1.378(b) on December 30, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

This petition pursuant to 37 C.F.R. § 1.378(b) is GRANTED.  

The application from which this patent issued matured into U.S. patent number 8,708,779 on April 29, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on April 29, 2018, with no payment received.  Accordingly, the patent expired on April 29, 2018 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m), and;
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

With this petition, Petitioner has submitted the 3½-year maintenance fee, the fee associated with the filing of a petition for the delayed payment of the fee for maintaining a patent in force, and a statement that sufficiently explains that 

Petitioner has met each of the requirements of 37 C.F.R. 
§ 1.378(b).  

Accordingly, the maintenance fee in this case is hereby accepted and the above identified patent is hereby reinstated as of the mail date of this decision. 

It is noted that the address listed on the petition differs from the address of record.  The application file does not indicate a change of correspondence address has been filed in this case, although the address given on the petition differs from the address of record.  If Petitioner desires to receive future correspondence regarding this patent, the change of correspondence address must be submitted.  A courtesy copy of this decision will be mailed to the address which appears on the petition.  However, all future correspondence will be directed to the address of record until such time as appropriate instructions are received to the contrary.  Petitioner will not receive future correspondence related to this patent unless Change of Correspondence Address, Patent Form (PTO/SB/123) is submitted for the above-identified patent. For Petitioner’s convenience, a blank Change of Correspondence Address, Patent Form (PTO/SB/123), may be found at http://www.uspto.gov/web/forms/sb0123.pdf.

If appropriate, a change of fee address (form PTO/SB/47) and a request for customer number (form PTO/SB/125) should be filed in accordance with Manual of Patent Examining Procedure, section 2540.  

A blank fee address form may be found at http://www.uspto.gov/web/forms/sb0047.pdf.

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the 






submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


cc:	Robert C. Curfiss
	230 Westcott St
	Suite 120
	Houston, TX  77007